Plaintiff has sustained occupational hearing loss due to prolonged exposure to noise in his employment in excess of 90 decibels, A scale.  Plaintiff has permanent sensoneural loss of hearing in both ears caused by his work-related exposure to harmful noise.  Plaintiff was last injuriously exposed to harmful noise while working for defendant-employer within the time period prescribed by N.C. Gen. Stat. § 97-53 28(f).
Plaintiff was not represented by an attorney in this case. He completed the sixth grade and worked for defendant-employer in the digest department for 39 years.  While working for defendant-employer in the digester department, plaintiff was exposed to harmful occupational noises on a regular basis which exceeded 90 decibels during the first 24 years of his employment. Defendant-employer has no measurements of noise levels during the first 19 years of plaintiff's employment from 1952 through 1971. The memo from Polly Britt to Sharon Brinson which purports to report that plaintiff's noise exposure was under 90 decibels from August 1, 1971 through August 31, 1981 (Ex. p. 9) is unsubstantiated.  Plaintiff did testify that he worked in the control room during the last 10 years of his employment and that the room was "sound proof".  A June 11, 1981 diagram (Ex. p. 16) showed noise levels ranging from 84-92 decibels.  Plaintiff testified about being exposed to the high, "ungodly sounds" made by steam being released while working as a digester.  One entry on a sound measurement chart dated July 19, 1990 shows an equivalent noise level of 101.6 — 102.4 for steam being released in a digester department.  By inference, plaintiff was likely exposed to noise of a comparable level when he worked without ear protectors for over 20 years.  Ear protectors were provided during the last 10 to 15 years of employment.
In 1974, plaintiff's hearing test showed decreased hearing in the high frequency range.  Plaintiff's 1988 hearing test showed a significant hearing loss in the high frequencies measured at 4.75 percent by Dr. William S. Bost.  In 1991, plaintiff had a binaural hearing loss of 6.3 primarily from loss in the left ear. Dr. Bost was of the opinion that a large percentage of people who have damage to their ears from noise exposure experience a fairly progressive hearing loss as they get older.
Both Dr. Bost and Andrew P. Stewart, CCC-A, concluded that plaintiff sustained some noise induced hearing loss from his employment, but neither concluded that the hearing loss resulted completely from plaintiff's employment.  Plaintiff has proven that his employment contributed to his hearing loss and there is no evidence that he had any pre-employment deafness.
Mr. Stewart is of the opinion that if plaintiff spent much of his time working around digesters, his exposure would have been over 90 decibels, but if he spent his time primarily around washers, his significant exposure would have been under 90 decibels.  Plaintiff spent a significant amount of time at work during the critical first 10-15 years of noise exposure around digesters that frequently emitted loud, screaming noises for 1 to 2 hours when a gasket blew and steam pressure escaped.  I therefore believe that plaintiff's hearing loss is compensable.
For the foregoing reasons, I DISSENT from the majority opinion.
                                  S/ _____________ BERNADINE S. BALLANCE COMMISSIONER
BSB:md